Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 19, 2022

                                      No. 04-22-00153-CV

 IN RE ALAMO TRANSIT COMPANY; ALAMO GARDEN, INC.; ALAMO CEMENT
     COMPANY; ALAMO CONCRETE PRODUCTS COMPANY; FERNANDO
                MASCORRO; AND ARNOLDO CANALES

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 21-08-40320-MCV
                          Honorable Maribel Flores, Judge Presiding


                                         ORDER
       After we granted first and second motions for extensions of time to file a response, we set
Real Party in Interest’s response to Relators’ petition for writ of mandamus due on April 21,
2022.
       Before the twice-extended due date, Relators and Real Party in Interest filed a joint
motion stating they have reached a settlement agreement and asking this court to abate this
proceeding for thirty days for the parties to finalize their agreement.
      The joint motion is granted; this proceeding is abated pending further order of this court.
A motion to dismiss or reinstate this original proceeding is due on May 23, 2022.


       It is so ORDERED on April 19, 2022.

                                                                       PER CURIAM



      ATTESTED TO: ______________________________
                   MICHAEL A. CRUZ, Clerk of Court